Mr. Justice Wolf
delivered the opinion of the court.
This was a case in which the sworn complaint charged the defendant with a violation of the peace in that, in the city of Manatí, he sought by threats and force and other aggressive conduct to prevent a certain number of carpenters from working on a house which it was alleged belonged to the complaining witness, D. Felix Córdova Dávila. In the bill of exceptions, which has been duly certified to, there is a strong conflict of evidence on several points — namely, whether the property belonged to the complaining witnesses or to the defendant ; likewise as to whether the defendant used any real violence. ' There is, however, no thing, on the record which shows that the court below was actuated by passion or prejudice in pronouncing judgment against the defendant or any other improper motive, and in the absence of any such showing, as there is a conflict of evidence, we must in accordance with the principles frequently announced by this court hold that the court below is in the best position to pass upon disputed questions of fact, and the judgment sentencing the prisoner to a fine of $20 must therefore be affirmed.

Affirmed.

Justices Hernandez, Figueras, and MacLeary concurred.
Mr. Chief Justice Quiñones did not sit at the hearing of this case.